UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2010 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investment Adviser Bright Rock Capital Management, LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS MANAGER’S REPORT TO SHAREHOLDERS 3 ADVISER’S REPORT TO SHAREHOLDERS 5 EXPENSE EXAMPLES 10 INVESTMENT HIGHLIGHTS 12 SCHEDULE OF INVESTMENTS 16 STATEMENTS OF ASSETS AND LIABILITIES 23 STATEMENTS OF OPERATIONS 24 STATEMENTS OF CHANGES IN NET ASSETS 25 FINANCIAL HIGHLIGHTS 26 NOTES TO FINANCIAL STATEMENTS 28 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 34 ADDITIONAL INFORMATION 38 Manager’s Report to Shareholders Dear Shareholder, The stock market’s impressive rally, which started back in March of 2009, came to a dramatic end in May.From trough to peak the S&P 500 Index (“S&P 500”) gained 84%, an impressive rebound by any measure.However, in the month of May the S&P 500 lost 7.99% followed by another 5.23% drop in June, pushing the indices into correction territory. U.S. Economy In May, increasing concern over debt default risk in several European countries led to equity market declines.Greece received the majority of the headlines, but several countries including Spain, Portugal, Ireland and Hungary also weighed heavily on investors’ minds.As concerns mounted, investors moved capital out of European sovereign debt investments and the Euro came under pressure fueling a flight into the relative safety of the U.S. dollar as well as U.S. Treasuries.As a result, the 10-year Treasury yield fell to less than 3% for the first time in over a year while the U.S. dollar rallied strongly pushing the exchange rate below $1.25/Euro.Subsequently, in the month of June, lackluster U.S. economic data including disappointing housing, unemployment and GDP figures pushed the S&P 500 into correction territory.Stocks rallied in July as second quarter earnings came in better than expected only to reverse some of those gains as economic and global sovereign debt concerns again took center stage in August. As the government stimulus winds down, the prospect of a self-sustaining recovery seems to be further away than once thought.Indeed, GDP growth for the first quarter of the year was revised lower and fears of a “double dip” recession mounted. However, there continues to be some bright spots in the economy including continued expansion in the manufacturing sector, very little inflation and better than expected corporate earnings.Moreover, the Fed appears committed to keeping short-term interest rates low for an extended period of time in order to counter the dampening effect of Europe’s troubles on global growth expectations.The suggestion of quantitative easing that has crept into some of the recent Fed language also bodes well for riskier asset classes as investors seek greater real rates of return in this very low yield environment. U.S. Stocks In a reversal from early trends, U.S. investors rotated out of the more cyclical sectors of the economy such as Industrials and Financial stocks into defensive areas such as Utilities and Telecom.Large, multinational companies with significant exposure to Europe and the rest of the world underperformed their smaller, domestic counterparts – yet another reason for the outperformance of Utilities and Telecom stocks.Uncertainty surrounding the new financial regulations and Basel III rules impacting bank capital standards had a negative impact on financial stocks – particularly large banks – while less optimistic growth expectations hurt Industrial and Technology stocks. 3 U.S. Bonds Yields dropped across the Treasury curve during the period, helping to push up bond prices, as risk-averse investors sought the safety of U.S. Government securities.The 30-year Treasury bond yielded 3.66% at quarter-end versus 0.49% for the 2-year.Short-term rates remain at historical lows which resulted in a flattening curve.Meanwhile, U.S. corporate credit spreads rose during the period, their first increase since 2008, but well below the 4.5% spread realized during the credit crisis in 2008.Today, corporate balance sheets reflect the strong profit growth of the last year as well as plentiful cash reserves.Investor demand for yield combined with a decline in new issuances has benefited this asset class. Traditional Asset Class Returns Ended August 31, 2010 Asset Class Benchmark 3 Months 12 months U.S. Stocks S&P 500 -3.17% 4.91% U.S. Gov’t Bonds Barclays Capital U.S. Intermediate Gov’t/Credit 3.67% 8.18% Cash 3 Month T-Bill 0.04% 0.12% Sincerely, David B. Smith, CFA Chief Investment Officer Bright Rock Capital Management 4 Adviser’s Report to Shareholders Mid Cap Growth Fund Management of the Fund Relative performance can be attributed to our quality and style preferences as well as stock selection.We remain overweight in faster growing companies relative to the benchmark, the Russell Midcap Growth Index.Strong stock selection in the Consumer Staples, Industrials, and Consumer Discretionary sectors was offset by negative stock selection primarily in Technology.Risk aversion and fear of the economy heading back into recession was detrimental to our positioning in higher growth names.Despite strong returns in many of our technology holdings, several announced weaker than expected results that led to stock price declines. Technology Stock selection explained all of the underperformance in Technology.Despite strong performance by stocks like Salesforce.com (+30.3%) and ROVI Corp. (+16.5%), sell offs in Vistaprint ( -34.3%) and Nvidia (-29.0%) offset that strength.While a handful of companies saw some softening in the U.S. economy in June, foreign currency also played a significant role both directly and indirectly for other companies.We maintained our position in both Vistaprint and Nvidia as we believed the price declines were overdone and we are confident the weaker near term results are only temporary. Consumer Staples While the fund was underweight the sector in the current quarter, superior stock selection produced returns from NBTY Inc (+56.1%) and Green Mountain Coffee Roasters (+30.2%).NBTY agreed to be acquired by the Carlysle Group in early July.Green Mountain Coffee continues to beat expectations for both revenue and earnings growth as it gains share in the single cup home brewing market. Industrials The fund was also underweight this sector but strong stock selection led by Heico Corp. (+16.0%) and C.H. Robinson (+12.3%) led to outperformance.Heico is benefitting from strong demand in the airline industry and the introduction of new products.CH Robinson continues to experience solid trends in its asset light truck brokerage model. Other Sector Highlights The Health Care sector also underperformed primarily due to Thoratec (-26.6%) and Nuvasive (-25.3%).In both cases we believe that many investors remain too skeptical of the long term strength of the company’s business models.These stocks tend to trade at higher than market valuations and this was not beneficial by the move to risk aversion in the overall market.The Consumer Discretionary sector also added positively to performance due to strong stock selection led by Priceline (+52.5%) and BorgWarner (+17.2%).Priceline continues to deliver better than expected results due to their unique model and international strength.BorgWarner is experiencing better than expected operating leverage as the auto industry slowly rebounds and the company gains market share with their fuel efficient products. 5 The Portfolio* Top ten holdings (% of Net Assets) Sector Weightings (% of Total Investments) Russell Midcap Growth Name Weight Fund Index 1. Priceline 2.39% Technology 26.96% 24.17% 2. Green Mountain Coffee 2.39% Consumer Discretionary 21.98% 19.40% 3. Rovi Corp. 2.25% Health Care 16.90% 13.08% 4. Interoil 2.17% Industrials 10.70% 15.29% 5. Alexion Pharmaceuticals 2.13% Energy 8.02% 5.22% 6. BorgWarner Inc. 2.09% Financials 7.80% 7.04% 7. Autonation Inc. 1.97% Materials 5.16% 7.22% 8. JB Hunt Transportation 1.93% Consumer Staples 2.48% 5.84% 9. Marvell Technology 1.92% Telecom Service 0.00% 2.11% Altera Corp. 1.91% Utilities 0.00% 0.63% Total 21.15% * As of 8/31/2010. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Outlook We remain optimistic about Mid Cap equities in general as we believe they offer higher earnings growth potential than Large Cap stocks currently, and with lower volatility than Small Cap stocks.Many Mid Cap growth companies trade at a forward P/E below their projected long term growth rates.We remain committed to our long term investment discipline and seek to identify attractive investment opportunities. Sincerely, Alan Norton, CFA, Henry Mehlman, CFA, Portfolio Manager
